Citation Nr: 1731129	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for pulmonary tuberculosis, chronic, inactive (tuberculosis). 

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to the service-connected tuberculosis.

3.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected tuberculosis.

4.  Entitlement to service connection for hypertension, to include as secondary to the service-connected tuberculosis.

5.  Entitlement to service connection for emphysema (also claimed as lung disease), to include as secondary to the service-connected tuberculosis.




REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to June 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).  In April 2015, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.     

In August 2013 the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) no longer employed with the Board.  A transcript of the hearing is included in the record.  In December 2016, the Board offered the Veteran a new hearing before a VLJ currently with the Board.  In December 2016 and January 2017 statements, the Veteran declined the offer.  See 38 C.F.R. § 20.707 (2016).  

The record consists of electronic claims files and has been reviewed.  Pertinent evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in May 2016.  The evidence has been considered pursuant to the Veteran's waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   

The Veteran changed representatives during the appeal period.  In an executed July 2015 VA Form 21-22, he appointed Texas Veterans Commission as his current representative.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

A remand is warranted for additional medical commentary. 

Pursuant to the April 2015 remand, the Veteran underwent VA examination in April 2016.  The examination reports and opinions are responsive to the Board's remand inquiries.  Nevertheless, a remand is warranted for issuance of an addendum opinion.  The opinion should discuss the significance of VA treatment records which indicate that the Veteran has been treated for active tuberculosis and pulmonary hypertension recently.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Include in the record any outstanding VA treatment records, the most recent of which are dated in January 2016.

2.  Return the case to the VA examiner who conducted the April 2016 VA examinations (or to a suitable substitute).  The examiner should again review the claims file, to include VA treatment records, and should issue an addendum opinion commenting on the following:

(a)  Has the Veteran been diagnosed with and/or treated for active tuberculosis recently?  In answering this question, please address the May 2015 VA treatment records indicating pulmonary tuberculosis "Tx'ed by 3 years."  

(b)  Has the Veteran been diagnosed with and/or treated for pulmonary hypertension recently?  In answering this question, please address the VA treatment records which repeatedly indicate a diagnosis of pulmonary hypertension.  If the examiner finds that the Veteran does in fact have pulmonary hypertension, please comment on whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the pulmonary hypertension is a symptom of the Veteran's pulmonary tuberculosis.  The answer should consider and address the evidence of record to include the journal article submitted into evidence in September 2012.  

Any opinion or conclusion reached should be fully explained.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the May 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




